 In the Matter of CARTER CARBURETOR CORPORATION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No.9 andINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,AFL,PETITIONERSCase Nos. 14-RC-13 and 14-RC-5.-Decided November 10, 1948DECISIONANDDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, hearing on these consolidatedcases was held before a hearing officer of the National Labor Rela-tions Board.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the employer.3. (a) No question affecting commerce exists concerning the rep-resentation of employees of the Employer in case No. 14-RC-13within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act for the following reasons :The Employer and International Union, United Automobile, Air-craft and Implement Workers of America, Local No. 819 (CIO),herein called the Intervenor, contend that a contract executed be-tween them on October 2, 1947, is a bar to the petition of the Inter-national Association of Machinists, hereinafter called the IAM.TheIAM asserts that the contract is not a bar because the delay in the sign-ing of its petition was attributable to "extenuating circumstances."*Houston, Reynolds, and Gray.80 N. L. it. B., No. 49.253 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 19, 1947, the TAM informed the Employer that itrepresented a majority of its toolroom and experimental toolroomemployees, and requested a meeting for the purpose of negotiating acollective bargaining agreement.On September 24, 1947, the Em-ployer advised the IAM that inasmuch as the Board had previouslydesignated the Intervenor as the bargaining representative of theemployees the IAM claimed to represent, it could not negotiate with theIAM until it was determined to be the bargaining representative ofthe employees concerned.On October 1, 1947, about 11 a. m., an IAM representative, WarrenC. Riley, brought authorization cards and the necessary informationfor the filing of the petition to the Board office.He was given a receipt,dated October 1, 1947, for the cards, with the docket number assignedto the case, but was told by the Board agent in charge that the office wastoo busy at the moment to write up the petition immediately,and wasrequested to come back later in the day to sign the petition.That after-noon Riley became ill and had to go home about 3: 30 p. m. The nextmorning, Riley still being unable to do so, an assistant business repre-sentative of the IAM signed the petition.The Employer and theIntervenor had already executed a new contract that same morning.Under all the circumstances, the Board does not regard the delayin the filing of the petition to be caused by such "extenuating circum-stances" asto relax the rule enunciated in theGeneral X-Raycase.'We find that the petition was barred by the newly executed contract.We shall, therefore, dismiss the IAM petition.(b)A question affecting commerce exists concerning the represen-tation of employees of the Employer in Case No. 14-RC-5 within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The IBEW contends that all electricians, electricianassistants,and electrician letdmen at the Employer's St. Louis plants, excludingsupervisors, constitutes a separate appropriate unit for bargaining'Matter of General Electric X-Ray Corporation,67 N. L R.B. 997;MatterofMissis-sippi Lime Company of Missouri,71 N. L. R. B. 472.2We find no meritin the contentions of the Employer and the Intervenor that a contractexecuted by them onOctober 2, 1947,is a bar to this proceeding because InternationalBrotherhood of ElectricalWorkers, AFL,herein called the IBEW,and the AmericanFederation of Labor, werenot in compliance on the date the contract was executed. Ourrecords showthat the IBEW wasin fact in compliance before the contract was executed.Matter of NorthernVirginiaBroadcasters,Radio StationWARL, 75N. L. R. B.11.In-asmuch asthe petitionherein was filed prior to the execution of the October 2, 1947,contract,the contract cannot constitute a bar to a current determination of representa-tives.Matter of Crowley'sMilk Company,Inc,79 N.L. R. B., No. 602.For the reasonsstated in our Supplemental Decision inMatter of Advance Pattern Company,80 N. L. R. B.29, we find no merit in the further contention of the Employerthat theIBEW petitionwas fatallydefective in that itdid not specifically allege that the Employer refused torecognize the IBEW as bargaining representative of the Employer's employees.Therecord shows that a demand for, and a refusal of, recognition had in fact occurred priorto the hearing in this case. CARTER CARBURETOR CORPORATION255purposes.The Employer and the Intervenor contend that the pro-posed craft unit is not appropriate (1) because of the integration ofthe work of all employees in the plants, and (2) because of a long bar-gaining history of the Employer's production and maintenance em-ployees on a plant-wide basis.3At its St. Louis plants, the Employer employs 10 journeymen elec-tricians, 5 assistant electricians, and 4 electrician leadmen.Theseemployees are engaged in electrical repair and maintenance through-out the plant.They are assigned to construction work and to troubleshooting assignments.They do not do production work, but maymake minor mechanical repairs.Electricians furnish their owntools and receive a higher rate of pay than do production workers.Although prior to the filing of the petition by the IBEW, electricianswere under separate supervision, at the time of the hearing theywere under the same immediate supervision as other maintenanceworkers.There is no interchange of work between electricians andother maintenance employees.'We have frequently found appropriate units of construction andmaintenance electricians, despite a long history of plant-wide bar-gaining, where the electricians are highly skilled craftsmen andhave duties similar to those of the electricians herein involved .5 In-asmuch as it appears that the electrical employees sought by theIBEW are an identifiable, skilled, and homogeneous group of craft em-ployees, they may constitute a separate appropriate unit if they sodesire.However, we shall make no final unit determination at thistime, but shall first ascertain the desires of these employees as ex-pressed in the election hereinafter directed. If a majority vote forthe Petitioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this,The Employer and the Intervenor have bargained for this inclusive unit since 1943.The record does not support the contention of the Employer and the Intervenor thatthere is substantial interchange and intermingling of work between the electricians andother maintenance workers'Matter of Lockheed AircraftCorporation,77 N. L RB. 507;Matter of Hughes ToolCompany, 77 N. LR. B. 1193;Matter of Waldorf Paper Products Company,76 N. L.R B 127$ Any participant in the election directed herein may,upon its prompt request to, andappio%al thereof by, the RegionalDirector, haveits name removed from the ballot 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase was heard and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees described in paragraph 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Brotherhood of ElectricalWorkers, AFL, or byInternational Union, United Automobile, Aircraft and ImplementWorkers of America, Local 819 (CIO), or by neither.ORDERUpon the basis of the foregoing findings of fact and upon the en-tire record in these proceedings, the National Labor Relations Boardhereby orders that the petition for investigation and certification ofrepresentatives of employees of Carter Carburetor Corporation, St.Louis, Missouri, filed in Case No. 14-RC-13 by International Associ-ation of Machinists, be, and it hereby is, dismissed.